THE COURT.
The petition for writ of supersedeas was denied on January 23, 1939. The order denying said petition was made for the reason that there is no appeal pending from the judgment herein, and the petition itself alleges that the judgment has become final.
In their attempted appeals from certain orders made in the within action, the petitioners claim that the court has authority to issue this supersedeas, but as the petition for supersedeas is a petition to supersede the judgment from which no appeal is pending, this court is without power to issue such writ, or to stay proceedings in any matter other than one from which an appeal is pending. Section 949 of the Code of Civil Procedure provides in part as follows: “ . . . the perfecting of an appeal stays proceedings in the court below upon the judgment or order appealed from . . . ” (See, also, Bateman v. Superior Court, 139 Cal. 140 [72 Pac. 922]; Southern Pac. Co. v. Smith, 171 Cal. *2838 [151 Pac. 426]; Hulse v. Davis, 200 Cal. 316 [253 Pac. 136]; McCann v. Union Bank & Trust Company of Los Angeles, 4 Cal. (2d) 24 [47 Pac. (2d) 283].)